Citation Nr: 0103326	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDING OF FACT

With reasonable doubt resolved in his favor, the evidence of 
record indicates that the veteran suffered from migraine 
headaches during his service, that he continued to suffer 
from such headaches after separation from service, and that 
he currently suffers from such headaches


CONCLUSION OF LAW

Migraine headaches were incurred during active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, § 3, 114 
Stat. 2096, ___ (to be codified at 38 U.S.C.A. § 5107); 38 
C.F.R. §§ 3.303, 3.304(b) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

i.  Background

During the veteran's service entrance examination in February 
1990 no defect or abnormality pertinent to migraine headaches 
was identified.  The appellant specifically denied a history 
of headaches or related symptoms.  In November 1990, six 
months after entering active duty, he sought treatment for 
headaches.  It was noted in his clinical record on that 
occasion that he reported a history of migraine headaches in 
his family.  He was diagnosed with a viral upper respiratory 
infection.  

In January 1991, he was again seen with complaints of 
headache.  He said that he had been having headaches for 
several months.  The physician who saw him diagnosed 
questionable "vascular" headaches.  The next day, the 
veteran was admitted to the emergency room.  He said that for 
one day he been having a throbbing headache and had been 
vomiting.  He appeared flushed, and his throat was very red.  
He was prescribed Fiorinal.  In follow-up evaluation the next 
day, the veteran was found to have an adjustment disorder in 
addition to severe headaches.  Subsequently in January and 
February 1991, the veteran received more medical attention 
for his headaches.  A CT scan taken at this time revealed no 
abnormality of the brain.  He was started on Inderal but he 
later complained that it was not working.

Subsequently in February 1991, a Medical Board reviewed the 
case and certified the veteran unfit for further military 
service.  The Medical Board recommended in its certification 
that the veteran be discharged due to a personality disorder, 
not otherwise specified, and for migraine headaches.  Each 
disorder was judged to have existed prior to service and not 
to have been aggravated therein.  The Medical Board report of 
its review of the case stated that the veteran had been 
receiving outpatient group psychotherapy as well as treatment 
for migraine headaches.  The report indicated that the only 
physical examination performed in connection with the 
evaluation for discharge was an unremarkable thyroid 
examination and that no laboratory studies had been done.  
The Medical Board report observed that the veteran's service 
entrance examination had been unremarkable.

In March 1999, the veteran filed his claim of entitlement to 
service connection for migraine headaches.

Post-service medical documentation submitted in connection 
with the claim included emergency room records from Windham 
Community Memorial Hospital in Connecticut.  These records 
are dated in January 1992.  They show that the veteran came 
to the emergency room complaining of migraine headache which 
he described as a "throbbing pressure discomfort along the 
bitemporal region of [his] scalp."  He denied a history of 
trauma or recent fever or upper respiratory infection.  He 
related his inservice history of migraine headaches and 
stated that he had continued taking the Inderal prescribed 
for his headaches during service until April 1991.  A 
physical examination was performed, and the veteran was 
diagnosed with "acute cephalgia."  

Other post-service medical records reflect that in June 1995, 
the veteran received emergency room care at the William W. 
Backus Hospital in Norwich, Connecticut for headache, mainly 
in the left temple region, and difficulty in speaking.  A CT 
scan of the head was negative.  The veteran told the 
emergency room physician that his last migraine headache had 
been several months before.  It was noted that currently he 
was not taking any medication.  He was given an injection of 
sumatriptan, and his pain disappeared almost completely.  He 
was diagnosed with "migraine headache with typical aura-
expressive aphagia (resolved)."  In December 1995, the 
veteran again received emergency room care for headache at 
the William W. Backus Hospital.  He was given an injection of 
Imitrex (sumatriptan), which relieved the pain.  The 
diagnosis was migraine headache.  The veteran was referred to 
a neurologist.  

The records of the neurologist to whom the veteran consulted, 
Anis Racy, M.D., indicate that their first consultation took 
place in January 1996. They note that the veteran had a 
family history of headaches, specifically, that "[h]is 
mother has had recurrent migraine headaches of a similar 
description or nature." They also note that the veteran had 
experienced "recurrent headaches . . . since 1990, when he 
was still in the military service."  The veteran told Dr. 
Racy that he had severe migraine headaches only every few 
months and in the interim, perhaps once a week, would have 
lesser headaches which he was able to treat with ibuprofen.  
The veteran indicated that headache that sent him to the 
emergency room in June 1995 was an acute episode that had 
caused his body to become numb.  His wife said that during 
the episode, his speech was impaired (the words "came out 
wrong").  Dr. Racy's impression was "[r]ecurrent tension 
headaches and infrequent severe migraine headaches, some of 
which are associated with neurological deficits."  Dr. Racy 
prescribed a regimen of Imitrex (sumatriptan) and Reglan 
(metoclopramide) tablets.  

In July 1996, the veteran again sought emergency room care 
with complaints of a migraine headache with nausea at the 
William W. Backus Hospital.  He stated that he had run out of 
Imitrex and had not been able to refill it.  The diagnosis 
was migraine headache.

Records of later date from Dr. Racy reflect that the veteran 
continued to experience acute episodes of migraine headache 
after the initial consultation in January 1996 and sometimes 
needed emergency room care.  An office note dated in June 
1998 recorded that different medications had been tried.  It 
was observed that the veteran had fewer migraine headaches in 
1997, but that the frequency increased in 1998.  The 
impression was "[r]ecurrent migraine headaches with visual 
symptoms and numbness."  July 1998 and February 1999 notes 
by Dr. Racy and her associate, David J. Shiling, M.D., 
respectively, show that the veteran still had migraine 
headaches, and lesser, "tension" headaches as well, but was 
being helped by medication.  A March 1999 office record notes 
a recent increase in the headaches, and it is suggested that 
this increase might be due to a recent increase in the 
veteran's workload.

The veteran was afforded a VA examination in April 1999.  The 
veteran told the examiner that his most recent headache had 
occurred the previous night.  The examiner noted that the 
veteran's mother had had a history of headaches.  Following 
examination the diagnosis was "history of left hemicranial 
headaches that have features consistent with common 
migraine," and the examiner noted that the headaches were 
improved by medication.  Another VA examination took place in 
May 1999, after the veteran had filed his service connection 
claim for hypertension.  The examiner observed that the 
veteran "ha[d] a history of severe migraine in June of 1995 
. . . ."  The diagnoses rendered during the examination 
included hypertension and "migraine headaches."  The 
examiner considered whether the migraine headaches might have 
their origin at least in part in the hypertension but did not 
resolve this question in his report.


ii.  Analysis

The veteran contends that he is entitled to service 
connection for his migraine headaches because they arose 
during his active service and have continued since them.

Service connection may be awarded to any veteran for 
disability resulting from injury or disease incurred in or 
aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection is available 
where a veteran has been observed in service (or an 
applicable post-service presumptive period) to have a 
disorder, the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
see also McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Furthermore, these propositions - - a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability - - Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), must be established by competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a fact is 
shown to be of a medical nature, such as medical nexus, 
etiology, or diagnosis, then medical, as opposed to lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

In addition, for purposes of 38 U.S.C.A. §§ 1110, 1131 a 
statutory presumption of soundness is available to a veteran 
who would establish incurrence of a disease during active 
service.  The presumption provides that a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at the time in an examination 
report (as opposed to a medical history) or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to the service.  See 38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Here, the medical evidence establishes that the veteran 
currently has migraine headaches.  Moreover, this disorder 
was first noted during service and postservice continuity of 
pertinent symptomatology, as defined by applicable VA 
regulation and case law, is shown.  Further, the veteran 
should be accorded the presumption of soundness for purposes 
of this claim.  Notwithstanding the February 1991 Medical 
Board determination, the veteran's February 1990 service 
entrance examination did not diagnose a migraine headache 
disorder, and the record does not contain "clear and 
unmistakable (obvious and manifest) evidence" demonstrating 
that migraine headaches existed prior to service.  The 
references in service and post-service medical documentation 
to a family history of migraine headaches center on the 
veteran's mother, and although they may raise some question 
whether the veteran had migraine headaches prior to service, 
this statement alone does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  Thus, the veteran's migraine headaches, noted 
during his active service, must be considered for the 
purposes of the claim to have been first incurred during that 
service.

Finally, competent - - that is, medical - - evidence of 
record establishes a nexus between migraine headaches that 
the veteran experienced during service, his post-service 
symptomatology, and his current condition.  The post-service 
medical notation shows that the headache disorder that formed 
one basis for his disability discharge has persisted 
continuously after service.  

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 3, 
114 Stat. 2096, ___ (to be codified at 38 U.S.C.A. § 5107); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  In 
this case, resolving reasonable doubt in favor of the 
veteran, the Board concludes that his current disability had 
its origins during his active military service.  Accordingly, 
the veteran's claim of entitlement to service connection for 
migraine headaches is allowed.  See 38 C.F.R. § 3.303(b); 
Savage.


ORDER

Service connection for migraine headaches is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



